The opinion of the court was delivered by
Burch, J.:
The appeal is from an order of the district court denying a motion to dismiss an appeal from an order of the probate court.
Wallace Was guardian of Clothier, a person of feeble mind. The ward was restored to competency, and the guardian tendered to the probate court a report by way of final settlement. Exceptions were taken to the report. The probate court disposed of the case, and the ward appealed to the district court. In the district court the guardian moved to dismiss on the ground the ward had accepted benefits of the probate court settlement. As indicated, the motion was denied.
The order denying the motion to dismiss was not an appealable order. (R. S. 60-3303; Weigand v. Wilson, 107 Kan. 445, 193 Pac. 1065, and cases cited in the opinion.)
The appeal to this court is dismissed.